               Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 1 of 14 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ‫ ܆‬Original    ‫ ܆‬Duplicate Original

            LODGED
   CLERK, U.S. DISTRICT COURT        UNITED STATES DISTRICT COURT
     
                                                          for the                              DENIED
                                                                                                    BY ORDER OF
 CENTRAL DISTRICT OF CALIFORNIA
            '0
   BY: ___________________ DEPUTY
                                              Central District of California
                                                                                                  Margo A. Rocconi
                                                                                             UNITED STATES MAGISTRATE JUDGE


                                                                                                          5/19/21
                                                                                             ON: __________________________
 United States of America

                          v.
                                                                    Case No. PM
 JOEL ANTONIO BARILLAS,

                          Defendant(s)


                                     CRIMINAL COMPLAINT BY TELEPHONE
                                    OR OTHER RELIABLE ELECTRONIC MEANS

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of May 5, 2021 in the county of Los Angeles in the Central District of California, the

defendant(s) violated:

               Code Section                                         Offense Description

               18 U.S.C. § 922(g)                                   Felon in Possession of a Firearm

           This criminal complaint is based on these facts:

             Please see attached affidavit.

           _ Continued on the attached sheet.

                                                                                           /s/
                                                                                  Complainant’s signature

                                                                             Alyson Lundby, Special Agent
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:
                                                                                      Judge’s signature

 City and state: Los Angeles, California                             Hon. Margo A. Rocconi, U.S. Magistrate Judge
                                                                                   Printed name and title




AUSA: Maria Jhai
 Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 2 of 14 Page ID #:2



                                AFFIDAVIT
I, Alyson Lundby, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
           This affidavit is made in support of a criminal

complaint and arrest warrant against JOEL ANTONIO BARILLAS, also

known as “Spider” (“BARILLAS”), for a violation of 18 U.S.C. §

922(g)(1): Felon in Possession of a Firearm.

           This affidavit is also made in support of an

application for a warrant to search the following digital device

in the custody of Los Angeles Police Department (“LAPD”), in Los

Angeles, California, as described more fully in Attachment A-1:

A black Samsung cellular telephone with a cracked front screen

and cracked rear case (the “SUBJECT DEVICE”).

           This affidavit is also made in support of a search

warrant for a sample of deoxyribonucleic acid (“DNA”), which is

to be obtained via cotton/buccal or cheek swab, from BARILLAS,

as described in Attachment A-2.

           The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of

Title 18, United States Code, Sections 922(g)(1) (felon in

possession of a firearm) (the “Subject Offense”) as described

more fully in Attachments B-1 and B-2.        Attachments A-1, A-2, B-

1, and B-2 are incorporated herein by reference.

           The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and
 Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 3 of 14 Page ID #:3



witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT
             I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) and have been so employed since February

2019.   I am assigned to an organized crime squad and

specifically am a member of the Major Theft Task Force (“MTTF”),

where I am responsible for investigating robberies, frauds, and

other theft-related crimes committed by various organized theft

and crime groups.    As a Special Agent, I have received extensive

training regarding federal criminal law.        I completed 21 weeks

of training at the FBI Academy located at Quantico, Virginia,

where I received training in federal theft-related laws,

identification and investigation of organized criminal networks,

and various surveillance and investigative techniques related to

organized crime.    I regularly refer to these laws during the

course of my duties and have written and participated in the

execution of several state and federal search and arrest

warrants investigating violation of these laws.         My

investigations have also included analysis of court-authorized

wiretaps, digital device analysis, physical surveillance, and

investigations involving confidential sources and cooperating



                                       2
 Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 4 of 14 Page ID #:4



witnesses.    Before I was a Special Agent, for approximately

three years I worked as an Investigative Specialist for the FBI,

where I worked on a mobile surveillance team of the Special

Surveillance Group.

                    III. SUMMARY OF PROBABLE CAUSE
      6.     On May 5, 2021, LAPD officers on patrol encountered

 BARILLAS, whom they recognized from prior encounters and knew

 was a convicted felon who was on Post Release Community

 Supervision with conditions that required him to submit to

 search of his person.     As the officers approached BARILLAS to

 speak with him, BARILLAS took off running.         During pursuit of

 BARILLAS, the officers saw BARILLAS grab his waistband in a

 manner that they recognized as consistent with holding a gun.

 BARILLAS briefly attempted to hide behind a white GMC truck, at

 which point officers saw him holding what appeared to be the

 grip of a black handgun at his waistband.         Officers continued

 to pursue BARILLAS and ultimately detained him.          In a search of

 the area around the white truck where BARILLAS had attempted to

 hide, officers found a black semi-automatic .40 caliber

 handgun, with nine live rounds of ammunition in the magazine

 and a live round in the chamber.

      7.     A firearms expert determined that the black semi-

 automatic .40 caliber handgun was manufactured outside

 California and therefore had traveled in interstate or foreign

 commerce.




                                       3
 Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 5 of 14 Page ID #:5



                    IV. STATEMENT OF PROBABLE CAUSE
           Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.    BARILLAS Discards a Loaded Gun While Fleeing from
           Police
           On or about May 5, 2021, at approximately 8:20 p.m.,

Officers Menasakanian and Gruendyke of the LAPD Hollenbeck

Division Gang Enforcement Detail were working patrol in full

uniform and driving a marked black-and-white police vehicle with

forward facing red lights.

           I reviewed body-worn video and the arrest report

documenting the officers’ encounter with BARILLAS, and learned

the following:

           a.     The officers were driving east on Washington

Boulevard approaching Soto Street in Los Angeles, California

when they spotted BARILLAS, whom they recognized from prior

encounters.     BARILLAS was standing next to a bicycle in the

parking lot of a 7-11 store located at 1717 South Soto Street,
in Los Angeles, California.      The officers were aware that

BARILLAS was on Post Release Community Supervision with search

conditions, and approached BARILLAS to attempt to conduct a

probation compliance check.

           b.     As the officers got out of their car and

approached BARILLAS to speak with him, he immediately took off

running.   As BARILLAS fled, he grabbed his waistband with his

right hand as though trying to secure an object.          At this point,




                                       4
 Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 6 of 14 Page ID #:6



based on the officers’ training and experience, as well as their

knowledge of BARILLAS’s previous criminal history involving

firearms, the officers believed BARILLAS was attempting to

safeguard a firearm in his waistband.        During this portion of

the pursuit, Officer Menasakanian can be heard on the body-worn

video shouting, “Hey, he has a gun! He has a gun!”

             c.   As the officers continued to chase BARILLAS,

BARILLAS ran into a garage on South Soto Street, and took cover

behind a white GMC pickup truck (the “White GMC”).          From outside

the garage, officers witnessed BARILLAS holding the grip of a

black handgun at his waistband while moving from side to side

behind the White GMC.

             d.   BARILLAS then continued to flee, by jumping a

fence at the rear of the garage, taking himself out of the

officers’ sight.     The officers called for backup, and units

arrived and set-up a perimeter around the area.         Officers and

other specialized LAPD personnel conducted an hours-long search

of the area, until a K-9 unit located BARILLAS hiding in a Conex

shipping container in a scrap yard located on East Washington

Boulevard.    Officers gave BARILLAS repeated commands to exit the

shipping container and he refused to comply.         Eventually,

BARILLAS emerged from the shipping container and was placed

under arrest.     The handgun was no longer on BARILLAS’s person at

the time of arrest.

             e.   In a search of the area around the White GMC,

where BARILLAS had been seen crouching during the pursuit,

officers found a black semi-automatic handgun located underneath



                                       5
 Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 7 of 14 Page ID #:7



the White GMC.    As documented in the property report, the

handgun was a black, .40 caliber Springfield XDM semi-automatic

handgun, bearing serial number MG129935, and had a magazine

containing nine live .40 caliber bullets, as well as one live

.40 caliber bullet seated in the chamber of the handgun.           The

handgun was rendered safe and placed in an evidence bag.

BARILLAS was arrested and charged with being a felon in

possession of a firearm in violation of California Penal Code §

29800(A)(1).
          The items on BARILLAS’ person at the time of his

arrest were inventoried, including the SUBJECT DEVICE.           The

SUBJECT DEVICE was booked as part of BARILLAS’ personal property

and is currently maintained in LAPD custody.

     B.   BARILLAS is a Convicted Felon
          On or about May 7, 2021, I reviewed BARILLAS’ criminal

history records and learned that BARILLAS has previously been

convicted of the following felony crimes punishable by a term of

imprisonment exceeding one year:
          a.     On or about May 29, 2018, a violation of

California Penal Code § 29800(a)(1), felon in possession of a

firearm, in the Superior Court for the State of California,

County of Los Angeles, Case Number VA147741;

          b.     On or about August 30, 2016, a violation of

California Penal Code §§ 664-459, Attempted Burglary, in the

Superior Court for the State of California, County of Los

Angeles, Case Number VA142639;




                                       6
 Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 8 of 14 Page ID #:8



           c.   On or about June 7, 2016, a violation of

California Vehicle Code 10851(a), Vehicle Theft, in the Superior

Court for the State of California, County of Los Angeles, Case

Number VA142057.

     C.    The Firearm Traveled in Interstate Commerce
           On May 12, 2021, FBI Certified Firearm Specialist

Special Agent Trevor Twitchell reviewed images of the firearm

from body worn video and information in the LAPD arrest and

property reports, and determined that the firearm is a

Springfield Armory, Model XD-M, .40 caliber pistol, bearing

serial number MG129935, and that it was manufactured by

Springfield Armory in either Illinois or internationally, and

therefore must have traveled in and affected interstate commerce

to be found in California.

          V. TRAINING AND EXPERIENCE ON FIREARMS OFFENSES
           From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

           a.   Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices.        It has been my

experience that prohibited individuals who own firearms

illegally will keep the contact information of the individual

who is supplying firearms to prohibited individuals or other



                                       7
 Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 9 of 14 Page ID #:9



individuals involved in criminal activities for future purchases

or referrals.   Such information is also kept on digital devices.

           b.     Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.           These

photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

           c.     Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.          This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that the sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
     15.   As used herein, the term “digital device” includes the

SUBJECT DEVICE.




                                       8
Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 10 of 14 Page ID #:10



     16.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.   Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat



                                       9
Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 11 of 14 Page ID #:11



programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     17.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it can take a substantial period of time to search a

digital device for many reasons, including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of



                                       10
Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 12 of 14 Page ID #:12



data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     18.    The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.




                                       11
Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 13 of 14 Page ID #:13



            c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.      Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress BARILLAS’s thumb- and/or fingers on the

device; and (2) hold the device in front of BARILLAS’s face with

his eyes open to activate the facial-, iris-, and/or retina-

recognition feature.

      19.     Other than what has been described herein, to my

 knowledge, the United States has not attempted to obtain this

 data by other means.

                             VII. CONCLUSION
            For all of the reasons described above, there is

probable cause to believe that JOEL ANTONIO BARILLAS has

committed a violation of 18 U.S.C. § 922(g)(1): Felon in

Possession of a Firearm.     There is also probable cause that the

//
//

//

//

//




items to be seized described in Attachments B-1 and B-2 will be

found in the property and on the person to be searched described

in Attachments A-1 and A-2.



                                       12
Case 2:21-cr-00274-VAP Document 1 Filed 05/19/21 Page 14 of 14 Page ID #:14




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 18th day of May,
2021.



HON. MARGO A. ROCCONI
UNITED STATES MAGISTRATE JUDGE




                                       13
